Name: Commission Regulation (EEC) No 1431/88 of 26 May 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 88 No L 131 /35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1431/88 of 26 May 1988 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 1086/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 373, 31 . 12 . 1987, p. 1 . (3) OJ No L 369, 29 . 12 . 1987, p. 11 . (&lt;) OJ No L 106, 27. 4 . 1988 , p. 16 . No L 131 /36 Official Journal of the European Communities 27. 5. 88 ANNEX to the Commission Regulation of 26 May 1988 fixing the import levies on frozen sheepmeat and goatmeat ( 1) ' (ECU/100 kg) CN code Week No 23 from 6 to 12 June 1988 Week No 24 from 13 to 19 June 1988 Week No 25 from 20 to 26 June 1988 Week No 26 from 27 June to 3 July 1988 0204 30 00 192,950 184,385 175,738 167,090 0204 41 00 192,950 184,385 175,738 167,090 0204 42 10 135,065 129,070 123,017 116,963 0204 42 30 212,245 202,824 193,312 183,799 0204 42 50 250,835 239,701 228,459 217,217 0204 42 90 250,835 239,701 228,459 217,217 0204 43 00 351,169 335,581 319,843 304,104 0204 50 51 192,950 184,385 175,738 167,090 0204 50 53 135,065 129,070 123,017 116,963 ¢0204 50 55 212,245 202,824 193,312 183,799 0204 50 59 250,835 239,701 2^8,459 217,217 0204 50 71 250,835 239,701 228,459 217,217 0204 50 79 351,169 335,581 319,843 304,104 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.